Exhibit 10.6

 

October 22, 2008

 

Theresa L. Dadone

6030 Crossmont Court

San Jose, CA  95120

 

Re:                                           AMENDED AND RESTATED EMPLOYMENT
TERMS

 

Dear Theresa,

 

Accuray Incorporated (the “Company”) is pleased to offer to continue your
employment as Senior Vice President, Human Resources of the Company on the terms
and conditions set forth in this letter, effective as of February 2, 2009 (the
“Effective Date”).  This letter amends and restates in its entirety that certain
employment letter, dated as of August 30, 2007, between you and the Company (the
“Employment Letter”). You and the Company mutually agree to amend certain
provisions of the Employment Letter as a result of Section 409A of the Internal
Revenue Code of 1986, as amended.

 

1.             TERM.  The employment relationship between you and the Company
will be at-will.  You and the Company will have the right to terminate the
employment relationship at any time and for any reason whatsoever, with or
without cause, and without any liability or obligation except as may be
expressly provided herein.

 

2.             POSITION, DUTIES AND RESPONSIBILITIES.  During the period of the
employment relationship between you and the Company (the “Term”), the Company
will employ you, and you agree to be employed by the Company, as Senior Vice
President, Human Resources of the Company.  In the capacity of Senior Vice
President, Human Resources, you will have such duties and responsibilities as
are normally associated with such position and will devote your full business
time and attention serving the Company in such position.  Your duties may be
changed from time to time by the Company, consistent with your position.  You
will dual line report to the Chief Executive Officer (the “CEO”) and the Chief
Financial Officer (the “CFO”) of the Company, and will work full-time at our
principal offices located at 1310 Chesapeake Terrace, Sunnyvale, California
94089 (or such other location in the greater San Jose area as the Company may
utilize as its principal offices), except for travel to other locations as may
be necessary to fulfill your responsibilities.

 

3.             BASE COMPENSATION.  During the Term, the Company will pay you a
base salary of $235,000 per year, less payroll deductions and all required
withholdings, payable in accordance with the Company’s normal payroll practices
and prorated for any partial month of employment.  Your base salary may be
subject to increase pursuant to the Company’s policies as in effect from time to
time.

 

1

--------------------------------------------------------------------------------


 

4.             ANNUAL BONUS.  In addition to the base salary set forth above,
during the Term, you will be eligible to participate in the Company’s executive
bonus plan applicable to similarly situated executives of the Company.  The
amount of your annual bonus will be based on the attainment of performance
criteria established and evaluated by the Company in accordance with the terms
of such bonus plan as in effect from time to time, provided that, subject to the
terms of such bonus plan, your target (but not necessarily maximum) annual bonus
shall be 50% of your base salary actually paid for such year. In accordance with
the terms of such bonus plan, payment of each bonus shall be made in a single
lump-sum cash payment not later than the last day of the applicable two and
one-half (2 ½) month short-term deferral period with respect to such bonus
payment, within the meaning of Treasury Regulation Section 1.409A-1(b)(4).

 

5.             STOCK OPTIONS.  As an added incentive, we will recommend to the
Compensation Committee of the Board of Directors that you be granted an option
(the “Option”) to purchase 65,000 shares of Accuray common stock at a per share
exercise price equal to the fair market value of a share of our common stock on
the date of the grant, as determined in accordance with the Accuray Incorporated
2007 Incentive Award Plan (the “Incentive Plan”).   The grant of the Option is
subject to and conditioned on approval of the grant and its terms by the
Compensation Committee.  Subject to your continued employment, the Option would
vest with respect to 25% of the shares subject thereto on the first anniversary
of the Effective Date, and with respect to an additional 1/48th of the shares
subject thereto on each monthly anniversary thereafter, such that the entire
Option would be vested on the fourth anniversary of your Effective Date.  The
Option will be subject to the terms and conditions of the Incentive Plan and a
stock option agreement in a form prescribed by Accuray, which you will be
required to sign as a condition to receiving the Option (the “Option
Agreement”).

 

6.             RESTRICTED STOCK UNITS.  We will recommend to the Compensation
Committee of the Board of Directors that you be granted 8,000 restricted stock
units (“RSUs”) under the Accuray 2007 Incentive Award Plan. The grant of the
RSUs is subject to and conditioned on approval of the grant and its terms by the
Compensation Committee.  Subject to the your continued service as an Employee
through the applicable vesting date, twenty-five percent (25%) of the RSUs shall
vest on the first anniversary of the Effective Date and an additional
twenty-five percent (25%) of the RSUs shall vest on each of the second, third
and fourth anniversaries of the Effective Date.

 

Payment in respect of any RSUs that vest in accordance with the grant agreement
will be made to you in whole shares of our common stock as soon as practicable
after the applicable vesting date, but in no event later than 60 days after such
vesting date.  The RSUs will be subject to the terms and conditions of the
Incentive Plan and a restricted stock unit grant agreement in a form prescribed
by Accuray, which you will be required to sign as a condition to receiving the
RSUs (the “RSU Agreement”).

 

7.             BENEFITS AND PAID TIME OFF.  During the Term, you will be
eligible to participate in all incentive, savings and retirement plans,
practices, policies and programs maintained or sponsored by the Company from
time to time which are applicable to other similarly situated executives of the
Company, subject to the terms and conditions thereof.  During the Term, you will
also be eligible for standard benefits, such as medical, vision and dental
insurance, paid time off, and holidays to the extent applicable generally to
other similarly situated executives of the Company, subject to the terms and
conditions of the applicable

 

2

--------------------------------------------------------------------------------


 

Company plans or policies.  The benefits described in this Section 8 will be
subject to change from time to time as deemed appropriate and necessary by the
Company.

 

8.              TERMINATION OF EMPLOYMENT.

 

(a)          In the event that you incur a “separation from service” (within the
meaning of Section 409A(a)(2)(A)(i) of the Internal Revenue Code of 1986, as
amended (the “Code”), and Treasury Regulation Section 1.409A-1(h)) (“Separation
from Service”) by reason of (1) a termination of your employment by the Company
other than for Cause (as defined below), death or disability, or (2) a
termination of your employment by you for Good Reason (as defined below), and
provided that you execute a general release of claims in a form prescribed by
the Company (the “Release”) within twenty-one (21) days (or, if required by
applicable law, forty-five (45) days) after the date of such Separation from
Service (the “Separation Date”) and you do not revoke such Release, and further
subject to Section 17(b) below, then, in addition to any other accrued amounts
payable to you through the Separation Date (including any earned but unpaid
bonus), the Company will, no later than thirty (30) days after the Separation
Date, pay you a lump-sum severance payment (the “Severance Payment”) in an
amount equal to the sum of (x) six (6) months of your annual base salary as in
effect immediately prior to the Separation Date plus (y) a pro rata portion of
your target annual bonus for the fiscal year of the Company in which such
Separation from Service occurs, calculated based on the number of days elapsed
in such fiscal year through the Separation Date plus (z) 50% of your target
annual bonus for the fiscal year of the Company in which such Separation from
Service occurs, and provided that you properly elect COBRA continuation
coverage, the Company will pay the COBRA premium for health care coverage for
you and your spouse and children, as applicable and to the extent eligible (the
“Severance Benefits”), for the six (6) month period immediately following the
Separation Date, but in no event longer than the period of time during which you
would be entitled to continuation coverage under Section 4980B of the Code
absent this provision.

 

(b)         If a Change in Control (as defined in Exhibit A hereto) occurs
within the first thirty-six (36) months of employment (from the Effective Date
through July 2, 2010) and, within the twelve (12) month period immediately
following the effective date of the Change in Control, you incur a Separation
from Service by reason of (1) a termination of your employment by the Company
other than for Cause, death or disability, or (2) a termination of your
employment by you for Good Reason, then, subject to Section 17(b) below, in
addition to the amounts payable to you pursuant to paragraph (a) of this
Section 8, each of your then outstanding options to purchase shares of the
Company’s common stock (including, without limitation, the Options) shall become
fully vested and exercisable immediately prior to the Separation Date and each
of your then outstanding restricted stock units covering the Company’s common
stock (including, without limitation, the RSUs) shall become fully vested
immediately prior to the Separation Date.

 

(c)          Notwithstanding the foregoing, your right to receive the payments
and benefits set forth in this Section 8 is conditioned on and subject to your
execution and non-revocation of the Release.  In no event shall you or your
estate or beneficiaries be entitled to any of the payments or benefits set forth
in this Section 8 upon any termination of your employment by reason of your
total and permanent disability or your death.

 

3

--------------------------------------------------------------------------------


 

(d)                       For purposes of this letter:

 

i)             “Cause” shall mean (i) your commission of a felony, (ii) your
commission of a crime involving moral turpitude or your commission of any other
act or omission involving dishonesty, disloyalty, breach of fiduciary duty or
fraud with respect to the Company or any of its subsidiaries or any of their
customers or suppliers, or (iii) your failure to perform the normal and
customary duties of your position with the Company as reasonably directed by the
CEO, provided, that any of the acts or omissions described in the foregoing
clauses (i), (ii) or (iii) are not cured to the Company’s reasonable
satisfaction within thirty (30) days after written notice thereof is given to
you; and

 

ii)          “Good Reason” shall mean the occurrence of any one or more of the
following events without your prior written consent:  (i) a material diminution
by the Company of your duties and responsibilities hereunder; (ii) a material
change in the geographic location at which you must perform services under this
letter, provided that in no event will a change to a location within a 35 mile
radius of the Company’s Sunnyvale corporate headquarters be deemed material for
purposes of this clause; or (iii) a material diminution by the Company of your
annual base salary as in effect on the date hereof or as the same may be
increased from time to time; provided, however, that a termination of your
employment by you shall only constitute a termination for “Good Reason”
hereunder if (a) you provide the Company with written notice setting forth the
specific facts or circumstances constituting Good Reason within thirty (30) days
after the initial existence of such facts or circumstances, (b) the Company has
failed to cure such facts or circumstances within thirty (30) days after receipt
of such written notice, and (c) the Separation Date occurs no later than
seventy-five (75) days after the initial occurrence of the event constituting
Good Reason.

 

9.              CODE SECTION 280G.

 

(a)          In the event it shall be determined that any payment or
distribution to you or for your benefit which is in the nature of compensation
and is contingent on a change in the ownership or effective control of the
Company or the ownership of a substantial portion of the assets of the Company
(within the meaning of Section 280G(b)(2) of the Code), whether paid or payable
pursuant to this letter or otherwise (a “Payment”), would constitute a
“parachute payment” under Section 280G(b)(2) of the Code and would be subject to
the excise tax imposed by Section 4999 of the Code (together with any interest
or penalties imposed with respect to such excise tax, the “Excise Tax”), then
the Payments shall be reduced to the extent necessary so that no portion thereof
shall be subject to the excise tax imposed by Section 4999 of the Code but only
if, by reason of such reduction, the net after-tax benefit received by you shall
exceed the net after-tax benefit received by you if no such reduction was made.
The specific Payments that shall be reduced and the order of such reduction
shall be determined so as to achieve the most favorable economic benefit to you,
and to the extent economically equivalent, the Payments shall be reduced pro
rata, all as determined by the Company in its sole discretion. For purposes of
this Section 10(a), “net after-tax benefit” shall mean (i) the Payments which
you receive or are then entitled to receive from the Company that would
constitute “parachute payments” within the meaning of Section 280G of the Code,
less (ii) the amount of all federal, state and local income

 

4

--------------------------------------------------------------------------------


 

taxes payable with respect to the Payments calculated at the maximum marginal
income tax rate for each year in which the Payments shall be paid to you (based
on the rate in effect for such year as set forth in the Code as in effect at the
time of the first payment of the foregoing), less (iii) the amount of Excise
Taxes imposed with respect to the Payments.

 

(b)         All determinations required to be made under this Section 10 shall
be made by such nationally recognized accounting firm as may be selected by the
Audit Committee of the Board of Directors of the Company as constituted
immediately prior to the change in control transaction (the “Accounting Firm”),
provided, that the Accounting Firm’s determination shall be made based upon
“substantial authority” within the meaning of Section 6662 of the Code.  The
Accounting Firm shall provide its determination, together with detailed
supporting calculations and documentation, to you and the Company within 15
business days following the date of termination of your employment, if
applicable, or such other time as requested by you (provided that you reasonably
believe that any of the Payments may be subject to the Excise Tax) or the
Company.  All fees and expenses of the Accounting Firm shall be borne solely by
the Company.

 

10.       RESTRICTIVE COVENANTS.

 

(a)          As a condition of your employment with the Company, you agree that
during the Term and thereafter, you will not directly or indirectly disclose or
appropriate to your own use, or the use of any third party, any trade secret or
confidential information concerning the Company or its subsidiaries or
affiliates (collectively, the “Company Group”) or their businesses, whether or
not developed by you, except as it is required in connection with your services
rendered for the Company.  You further agree that, upon termination of your
employment, you will not receive or remove from the files or offices of the
Company Group any originals or copies of documents or other materials maintained
in the ordinary course of business of the Company Group, and that you will
return any such documents or materials otherwise in your possession.  You
further agree that, upon termination of your employment, you will maintain in
strict confidence the projects in which any member of the Company Group is
involved or contemplating.

 

(b)         You further agree that during the Term and continuing through the
first anniversary of the date of termination of your employment, you will not
directly or indirectly solicit, induce, or encourage any employee, consultant,
agent, customer, vendor, or other parties doing business with any member of the
Company Group to terminate their employment, agency, or other relationship with
the Company Group or such member or to render services for or transfer their
business from the Company Group or such member and you will not initiate
discussion with any such person for any such purpose or authorize or knowingly
cooperate with the taking of any such actions by any other individual or entity.

 

(c)          While employed by the Company, you agree that you will not engage
in any business activity in competition with any member of the Company Group nor
make preparations to do so.

 

(d)         Upon the termination of your relationship with the Company, you
agree that you will promptly return to the Company, and will not take with you
or use, all items of any

 

5

--------------------------------------------------------------------------------


 

nature that belong to the Company, and all materials (in any form, format, or
medium) containing or relating to the Company’s business.

 

(e)          In recognition of the facts that irreparable injury will result to
the Company in the event of a breach by you of your obligations under Sections
11(a), (b), (c) or (d) above, that monetary damages for such breach would not be
readily calculable, and that the Company would not have an adequate remedy at
law therefore, you acknowledge, consent and agree that in the event of such
breach, or the threat thereof, the Company shall be entitled, in addition to any
other legal remedies and damages available, to specific performance thereof and
to temporary and permanent injunctive relief (without the necessity of posting a
bond) to restrain the violation or threatened violation of such obligations by
you.

 

11.       COMPANY RULES AND REGULATIONS.  As an employee of the Company, you
agree to abide by Company policies, procedures, rules and regulations as set
forth in the Company’s Employee Handbook or as otherwise promulgated.  In
addition, as a condition of your employment, you will be required to complete,
sign, return, and abide by the Employee Confidentiality and Inventions
Agreement.

 

12.       WITHHOLDING.  The Company may withhold from any amounts payable under
this letter such federal, state, local or foreign taxes as shall be required to
be withheld pursuant to any applicable law or regulation.

 

13.       ARBITRATION.  Except as set forth in Section 11(e) above, any
disagreement, dispute, controversy or claim arising out of or relating to this
letter or the interpretation of this letter or any arrangements relating to this
letter or contemplated in this letter or the breach, termination or invalidity
thereof shall be settled by final and binding arbitration administered by
JAMS/Endispute in Santa Clara County, California in accordance with the then
existing JAMS/Endispute Arbitration Rules and Procedures for Employment
Disputes.  Except as provided herein, the Federal Arbitration Act shall govern
the interpretation, enforcement and all proceedings.  The arbitrator shall apply
the substantive law (and the law of remedies, if applicable) of the state of
California, or federal law, or both, as applicable, and the arbitrator is
without jurisdiction to apply any different substantive law.  The arbitrator
shall have the authority to entertain a motion to dismiss and/or a motion for
summary judgment by any party and shall apply the standards governing such
motions under the Federal Rules of Civil Procedure.  Judgment upon the award may
be entered in any court having jurisdiction thereof.  Each party shall pay his
or its own attorneys’ fees and expenses associated with such arbitration to the
extent permitted by applicable law.

 

14.       ENTIRE AGREEMENT.  As of the Effective Date, this letter constitutes
the final, complete and exclusive agreement between you and the Company with
respect to the subject matter hereof and replaces and supersedes any and all
other agreements, offers or promises, whether oral or written, made to you by
any member of the company group, including without limitation your Original
Offer Letter.

 

15.       SEVERABILITY.  Whenever possible, each provision of this letter will
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this letter is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision of this letter, but such invalid, illegal or unenforceable
provision will be reformed, construed and enforced so as to render it valid,
legal, and enforceable consistent with the intent of the parties insofar as
possible.

 

6

--------------------------------------------------------------------------------


 

16.       ACKNOWLEDGEMENT.  You hereby acknowledge (a) that you have consulted
with or have had the opportunity to consult with independent counsel of your own
choice concerning this letter, and have been advised to do so by the Company,
and (b) that you have read and understand this letter, are fully aware of its
legal effect, and have entered into it freely based on your own judgment.

 

17.       SECTION 409A OF THE CODE.

 

(a)          The compensation and benefits payable under this letter are not
intended to constitute “nonqualified deferred compensation” within the meaning
of Section 409A of the Code.  Notwithstanding any provision of this letter to
the contrary, in the event that the Company determines that any payments or
benefits payable hereunder may be subject to Section 409A of the Code, the
Company may (without any obligation to do so or to indemnify you for failure to
do so) adopt such amendments to this letter or take any other actions that the
Company determines are necessary or appropriate to (a) exempt such payments and
benefits from Section 409A of the Code in order to preserve the intended tax
treatment of such payments or benefits, or (b) comply with the requirements of
Section 409A of the Code and thereby avoid the application of penalty taxes
thereunder.  To the extent that any payments or benefits under this letter are
deemed to be subject to Section 409A of the Code, this letter will be
interpreted in accordance with Section 409A of the Code and Department of
Treasury Regulations and other interpretive guidance issued thereunder.

 

(b)         Notwithstanding anything to the contrary in this letter, no
compensation or benefits, including without limitation any severance payments or
benefits payable under Section 9 above, shall be paid to you during the six
(6)-month period following your Separation from Service to the extent that
paying such amounts at the time or times indicated in this letter would result
in a prohibited distribution under Section 409A(a)(2)(b)(i) of the Code.  If the
payment of any such amounts is delayed as a result of the previous sentence,
then on the first business day following the end of such six (6)-month period 
(or such earlier date upon which such amount can be paid under Section 409A of
the Code without resulting in a prohibited distribution, including as a result
of your death), the Company shall pay you a lump-sum amount equal to the
cumulative amount that would have otherwise been payable to you during such
six-month period.

 

(c)          To the extent that any reimbursements or corresponding in-kind
benefits provided to you under this letter are deemed to constitute compensation
to you, such amounts will be paid or reimbursed reasonably promptly, but not
later than December 31 of the year following the year in which the expense was
incurred.  The amount of any such payments or expense reimbursements in one year
will not affect the expenses or in-kind benefits eligible for payment or
reimbursement in any other taxable year, and your right to such payments or
reimbursement of any such expenses will not be subject to liquidation or
exchange for any other benefit.

 

[SIGNATURE PAGE FOLLOWS]

 

7

--------------------------------------------------------------------------------


 

Please confirm your agreement to the foregoing by signing and dating the
enclosed duplicate original of this letter in the space provided below for your
signature and returning it to us in the enclosed, self-addressed stamped
envelope.  Please retain one fully-executed original for your files.

 

 

Sincerely,

 

 

 

ACCURAY INCORPORATED,

 

a Delaware Corporation

 

 

 

 

 

 

 

By:

/s/ Euan Thomson

 

Name:

Euan Thomson, Ph.D.

 

Title:

President & Chief Executive Officer

 

 

 

 

 

 

Accepted and Agreed,

 

 

October 22, 2008.

 

 

 

 

 

 

 

 

By:

/s/ Theresa Dadone

 

 

 

 

Theresa Dadone

 

 

 

 

8

--------------------------------------------------------------------------------


 

EXHIBIT A

DEFINITION OF CHANGE IN CONTROL

 


FOR PURPOSES OF THIS LETTER, “CHANGE IN CONTROL” MEANS AND INCLUDES EACH OF THE
FOLLOWING:


 


(A)                                  A TRANSACTION OR SERIES OF TRANSACTIONS
(OTHER THAN AN OFFERING OF THE COMPANY’S COMMON STOCK TO THE GENERAL PUBLIC
THROUGH A REGISTRATION STATEMENT FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION) WHEREBY ANY “PERSON” OR RELATED “GROUP” OF “PERSONS” (AS SUCH TERMS
ARE USED IN SECTIONS 13(D) AND 14(D)(2) OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED (THE “EXCHANGE ACT”)) (OTHER THAN THE COMPANY, ANY OF ITS
SUBSIDIARIES, AN EMPLOYEE BENEFIT PLAN MAINTAINED BY THE COMPANY OR ANY OF ITS
SUBSIDIARIES OR A “PERSON” THAT, PRIOR TO SUCH TRANSACTION, DIRECTLY OR
INDIRECTLY CONTROLS, IS CONTROLLED BY, OR IS UNDER COMMON CONTROL WITH, THE
COMPANY) DIRECTLY OR INDIRECTLY ACQUIRES BENEFICIAL OWNERSHIP (WITHIN THE
MEANING OF RULE 13D-3 UNDER THE EXCHANGE ACT) OF SECURITIES OF THE COMPANY
POSSESSING MORE THAN 50% OF THE TOTAL COMBINED VOTING POWER OF THE COMPANY’S
SECURITIES OUTSTANDING IMMEDIATELY AFTER SUCH ACQUISITION; OR


 


(B)                                 DURING ANY PERIOD OF TWO CONSECUTIVE YEARS,
INDIVIDUALS WHO, AT THE BEGINNING OF SUCH PERIOD, CONSTITUTE THE BOARD TOGETHER
WITH ANY NEW DIRECTOR(S) (OTHER THAN A DIRECTOR DESIGNATED BY A PERSON WHO SHALL
HAVE ENTERED INTO AN AGREEMENT WITH THE COMPANY TO EFFECT A TRANSACTION
DESCRIBED IN CLAUSE (A) OR CLAUSE (C) HEREOF) WHOSE ELECTION BY THE BOARD OR
NOMINATION FOR ELECTION BY THE COMPANY’S STOCKHOLDERS WAS APPROVED BY A VOTE OF
AT LEAST TWO-THIRDS OF THE DIRECTORS THEN STILL IN OFFICE WHO EITHER WERE
DIRECTORS AT THE BEGINNING OF THE TWO-YEAR PERIOD OR WHOSE ELECTION OR
NOMINATION FOR ELECTION WAS PREVIOUSLY SO APPROVED, CEASE FOR ANY REASON TO
CONSTITUTE A MAJORITY THEREOF; OR


 


(C)                                  THE CONSUMMATION BY THE COMPANY (WHETHER
DIRECTLY INVOLVING THE COMPANY OR INDIRECTLY INVOLVING THE COMPANY THROUGH ONE
OR MORE INTERMEDIARIES) OF (X) A MERGER, CONSOLIDATION, REORGANIZATION, OR
BUSINESS COMBINATION OR (Y) A SALE OR OTHER DISPOSITION OF ALL OR SUBSTANTIALLY
ALL OF THE COMPANY’S ASSETS IN ANY SINGLE TRANSACTION OR SERIES OF RELATED
TRANSACTIONS OR (Z) THE ACQUISITION OF ASSETS OR STOCK OF ANOTHER ENTITY, IN
EACH CASE OTHER THAN A TRANSACTION:


 

(I)                                     WHICH RESULTS IN THE COMPANY’S VOTING
SECURITIES OUTSTANDING IMMEDIATELY BEFORE THE TRANSACTION CONTINUING TO
REPRESENT (EITHER BY REMAINING OUTSTANDING OR BY BEING CONVERTED INTO VOTING
SECURITIES OF THE COMPANY OR THE PERSON THAT, AS A RESULT OF THE TRANSACTION,
CONTROLS, DIRECTLY OR INDIRECTLY, THE COMPANY OR OWNS, DIRECTLY OR INDIRECTLY,
ALL OR SUBSTANTIALLY ALL OF THE COMPANY’S ASSETS OR OTHERWISE SUCCEEDS TO THE
BUSINESS OF THE COMPANY (THE COMPANY OR SUCH PERSON, THE “SUCCESSOR ENTITY”))
DIRECTLY OR INDIRECTLY, AT LEAST A MAJORITY OF THE COMBINED VOTING POWER OF THE
SUCCESSOR ENTITY’S OUTSTANDING VOTING SECURITIES IMMEDIATELY AFTER THE
TRANSACTION, AND

 

(II)                                  AFTER WHICH NO PERSON OR GROUP
BENEFICIALLY OWNS VOTING SECURITIES REPRESENTING 50% OR MORE OF THE COMBINED
VOTING POWER OF THE SUCCESSOR ENTITY; PROVIDED, HOWEVER, THAT NO PERSON OR GROUP
SHALL BE TREATED FOR PURPOSES OF THIS CLAUSE (C)(II) AS BENEFICIALLY OWNING 50%
OR MORE OF COMBINED VOTING POWER OF THE SUCCESSOR ENTITY SOLELY AS A RESULT OF
THE VOTING POWER HELD IN THE COMPANY PRIOR TO THE CONSUMMATION OF THE
TRANSACTION; OR

 

(D)                                 THE COMPANY’S STOCKHOLDERS APPROVE A
LIQUIDATION OR DISSOLUTION OF THE COMPANY.

 

9

--------------------------------------------------------------------------------